 



Exhibit 10.2
[Translation from the German language]
Severance Agreement
between
SCM Microsystems GmbH
legally represented by its
managing director Robert Schneider
Oskar-Messter-Strasse 13
D-85737 Ismaning
- hereinafter referred to as “Employer” -
and
Mr.
Colas Overkott
6, Villa Sans Souci
92140 Clamart
France
- hereinafter referred to as “Employee” -
Preamble
To avoid a dismissal for operational reasons, the employment relationship
between the Parties shall be terminated by mutual consent as per 15
January 2006.
Until such time, the Employee shall receive his basic remuneration as agreed by
contract.
The Parties hereby conclude the following
Severance Agreement:
§ 1
The Employee and the Employer agree that the employment relationship between the
Employee and the Employer shall end effective 15 January 2006 (“Termination
Date”).
Seite 1 zum Auflösungsvertrag mit Herrn Colas Overkott

 



--------------------------------------------------------------------------------



 



[Translation from the German language]
The Employer undertakes to fulfil all claims arising from the Employment
Contract until termination of the employment relationship.
§ 2
The Employer shall pay the Employee severance compensation in accordance with
Secs. 9, 10 of the German Dismissal Protection Act [Kündigungsschutzgesetz –
KSchG] in the amount of US$ 220,000.00 gross (in words: US$ two hundred and
twenty thousand) for the loss of his job. The amount of the severance payment is
subject to deduction of wage tax and income tax; such deduction shall be borne
by the Employee.
The severance payment shall be due on the Termination Date.
The Employee shall continue to be available to the Employer after the
Termination Date in a part-time advisory capacity until the end of the transfer,
that is until 28 February 2006. This shall not give rise to any remuneration
claims for the Employee.
§ 3
On the Termination Date, the Employer shall issue and send to the Employee a
favourable, qualified testimonial [wohlwollendes, qualifiziertes Zeugnis].
§ 4
The Parties agree that the granted stock options shall vest and be exercised in
accordance with the SCM Microsystems, Inc. 1997 Stock Option Plan. However,
subject to the consent by the Board of Directors of SCM Microsystems, Inc., the
Employer permits the Employee to exercise options already vested on the
Termination Date until 31 December 2006 at the latest, in accordance with the
Insider Trading Policy.
§ 5
The Employee’s (post-)contractual obligation to maintain confidentiality/secrecy
under clause 9 of his Employment Contract shall survive the Termination Date.
The Employee shall not disclose to third parties and shall not use for his own
purposes any business, operational or technical information entrusted to him or
having become known to him which information relates to the Employer or its
group companies or customers and is of a confidential nature.
In addition, the Employee undertakes, also after the Termination Date, to not
direct any business-detrimental and adverse statements to third parties and/or
employees of SCM Microsystems GmbH and its affiliates about SCM Microsystems
GmbH or its shareholders.
Page 2 of the Severance Agreement with Mr. Colas Overkott

 



--------------------------------------------------------------------------------



 



[Translation from the German language]
§ 6
The Parties undertake to maintain secrecy towards third parties with respect to
the financial details of this Contract, except where they are obliged by law to
provide information.
§ 7
The Employee undertakes to return in proper condition all work materials
provided to him and all other company property, such as in particular laptop,
printer, telephone, mobile phone etc. (including communication of any passwords
as well as PIN codes), as well as any other equipment provided to the Employee
and/or owned by the Employer or provided to the Employee as work equipment and
supplies, by 28 February 2006 at the latest.
The same shall apply for business records, in whatever form recorded, and for
all copies of such records and documents. The same shall apply for the work
results produced by the Employee during the employment relationship.
The Employee undertakes to delete by 28 February 2006 any software for which the
Employer or an affiliate owns the licence and which is installed on a device
owned by him or owned by a third party and accessible to him. He also undertakes
to transfer to suitable data carriers of the Employer and then delete from the
hard disk any data stored in electronic form on such devices or on diskettes in
his possession or ownership or on other storage media which relate to matters of
the Employer or an affiliate or their customers, suppliers or business partners;
he shall not make and/or retain any copies of the same. The Employee will
provide the Employer with any passwords for EDP files only known to him.
The Employee has to return his company vehicle (type BMW X5, registration no.
M-O 5466) by 28 February 2006. Until then, the regulations on company vehicles
shall continue to apply. As before, the use of the vehicle is subject to tax.
The vehicle is to be returned in proper condition. No right of retention shall
exist with respect to the company vehicle.
§ 8
Upon the signing of this Contract, only those claims of the Employee against the
Employer or against an affiliate of the Employer as set out in this Contract
shall exist.
Upon fulfilment of these claims by the Employer, any claims of the Employee
against the Employer as well as against an affiliate based on the employment
relationship and its termination as well as on any other legal ground shall be
completely and finally settled.
Page 3 of the Severance Agreement with Mr. Colas Overkott

 



--------------------------------------------------------------------------------



 



[Translation from the German language]
The Parties agree that, until beyond the Termination Date, the Employee shall
not be entitled to any claims on the basis of the SCM Employee Stock Purchase
Plan (ESPP).
§ 9
The Employee is aware that information about possible effects of this Contract
on social security payments (in particular waiting period) as well as tax
obligations and privileges is provided by the social security agencies (in
particular the employment offices and the tax authorities, respectively).
Insofar, he shall refrain from requesting any further information from the
Employer.
The Employee is informed of the need for own initiatives in the search for a new
employment and of the obligation to immediately register with the Federal
Employment Agency.
As a precaution, in the event that a “right of revocation in the case of
doorstep transactions” pursuant to Sec. 312 I sentence 1 no. 1 of the German
Civil Code [Bürgerliches Gesetzbuch - BGB] applies on the basis of the legal
situation regarding the “consumer” status of the Employee which has yet to be
clarified, the Employee is advised as follows.
Revocation notice:
“You may revoke your contractual declaration in text form (e.g. letter, fax,
e-mail) without stating reasons for revocation within two weeks of receipt. The
time limit shall commence upon receipt of this notice at the earliest. For the
observance of the revocation time limit, timely sending of the revocation shall
suffice. Such revocation is to be addressed to SCM Microsystems GmbH, D-85737
Ismaning, Oskar-Messter-Strasse 13”.
Changes and/or amendments to this Contract as well as side agreements must be
agreed by the Parties in writing to be valid. This shall also apply to the
contracting-out of this written form requirement.
Should any provisions of this Contract or parts thereof be invalid, the
remaining provisions of this Agreement shall not be affected thereby. This
Agreement is governed by the laws of the Federal Republic of Germany. The agreed
place of performance is Munich.
Ismaning, 19 January 2006

                 
 
  /s/: Robert Schneider       /s/ Colas Overkott    
 
 
 
Managing Director      
 
Colas Overkott    
 
  SCM Microsystems GmbH            

Page 4 of the Severance Agreement with Mr. Colas Overkott

 